          Case 1-19-01087-nhl             Doc 3     Filed 06/27/19        Entered 06/27/19 15:42:07




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X
In re:                                                                  Chapter 11

NORTHERN BOULEVARD AUTOMALL, LLC,                                         Case No. 19-41348-nhl
d/b/a LONG ISLAND CITY VOLKSWAGEN,

                             Debtor.
----------------------------------------------------------------------X
RICHARD J. MCCORD, ESQ., as Chapter 11 Trustee for
the Estate of NORTHERN BOULEVARD AUTOMALL,
LLC d/b/a LONG ISLAND CITY VOLKSWAGEN,

                             Plaintiff,

                -against-                                                 Adv. Pro. No. 19-1087-nhl

XENEX INC. a/k/a XENEX PAYMENT SYSTEMS,


                              Defendant.
----------------------------------------------------------------------X

      ORDER TO SHOW CAUSE SCHEDULING A HEARING ON PLAINTIFF’S
       APPLICATION FOR (I) A TEMPORARY RESTRAINING ORDER; (II) A
  PRELIMINARY INJUNCTION; AND (III) SUCH OTHER AND FURTHER RELIEF AS
        IS JUST AND PROPER; AND TEMPORARY RESTRAINING ORDER
             AGAINST XENEX INC a/k/a XENEX PAYMENT SYSTEMS

           Application having been made to this Court by Richard J. McCord, Esq., (the “Trustee”),

  as chapter 11 trustee of the estate of Northern Boulevard Automall, LLC (the “Debtor”), by his

  attorneys, Certilman Balin Adler & Hyman, LLP, for an order to show cause and TRO, pursuant

  to § 105(a) of title 11 of the United States Code (the “Bankruptcy Code”) and Fed. R. Civ. P. 65,

  made applicable herein by Fed. R. Bankr. P. 7065, for (i) a temporary restraining order and, (ii)

  after a hearing, a preliminary injunction, staying Xenex Inc. a/k/a Xenex Payment Systems

  (“Xenex”) and its attorneys, employees, agents, representatives, third party agents, affiliates,

  subsidiaries, successors, assigns, consultants, and all parties acting in concert with Xenex from
       Case 1-19-01087-nhl        Doc 3     Filed 06/27/19      Entered 06/27/19 15:42:07




Xenex’s cessation of processing of credit cards and debit cards for the Debtor from the Debtor’s

customers and termination of the MPA (as defined in the Application), and restraining and

enjoining the Defendant Xenex and its attorneys, employees, agents, representatives, third party

agents, affiliates, subsidiaries, successors, assigns, consultants, and all parties acting in concert

with Xenex from attempting to enforce or take any further action to enforce any termination of the

MPA, and (iii) for such other, further and different relief as the Court deems just, proper and

equitable (the “Application”); and upon the adversary complaint filed on June 27, 2019, and the

affirmation of Richard J. McCord, Esq. in support of the Application and all exhibits thereto; and

after due consideration and sufficient cause appearing, it is hereby

       ORDERED, that the Defendant Xenex Inc. a/k/a Xenex Payment Systems appear and

show cause before the Honorable Nancy Hershey Lord, United States Bankruptcy Judge, at the

United States Bankruptcy Court for the Eastern District of New York, located at 271-C Cadman

Plaza East, Brooklyn, New York 11201 in Courtroom 3577 on July 2, 2019, at 11:00 a.m. (the

“Hearing”), or as soon thereafter as counsel can be heard, as to why an order should not be issued

(a) pursuant to Rule 65 of the Federal Rules of Civil Procedure and Bankruptcy Rule 7065 granting

the Trustee a preliminary injunction, staying the cessation of processing of credit cards and debit

cards for the Debtor from the Debtor’s customers and termination of the MPA (as defined in the

Application), and restraining and enjoining the Defendant Xenex from attempting to enforce or

take any further action to enforce any termination of the MPA, and (b) for such other, further and

different relief as the Court deems just, proper and equitable; and it is further

       ORDERED, that because the Court cannot hold a hearing on the Trustee’s request for a

temporary restraining order and preliminary injunction prior to the purported cessation of credit

card and debit card processing for the Debtor by Xenex under the MPA and termination of the

MPA on June 28, 2019, pending the Hearing, any cessation of credit card and debit card processing

                                                  2
       Case 1-19-01087-nhl          Doc 3     Filed 06/27/19    Entered 06/27/19 15:42:07




for the Debtor by Xenex under the MPA and termination of the MPA is hereby STAYED, and

Xenex and its attorneys, employees, agents, representatives, third party agents, affiliates,

subsidiaries, successors, assigns, consultants, and all parties acting in concert with Xenex, attempts

to enforce or take any further action to enforce cessation of credit card and debit card processing

for the Debtor by Xenex under the MPA and termination of the MPA, be and hereby are

TEMPORARILY RESTRAINED AND ENJOINED because cessation of credit card and debit

card processing for the Debtor by Xenex under the MPA and termination of the MPA are currently

set to occur on June 28, 2019, and cessation of credit card and debit card processing and

termination of the MPA will cause irreparable harm to the Debtor by (i) denying the Debtor

necessary revenue; (ii) causing the Debtor to go dark if it cannot continue to operate as a result of

the decreased revenue, thereby materially breaching its VW dealership agreement with

Volkswagen of America, Inc.; and (iii) eliminating the Debtor’s “blue sky” value of its dealership

which can only be preserved by not going dark through a cessation of operations; and it is further

       ORDERED, that by no later than June 27, 2019, the Trustee shall serve a copy of this

Order to Show Cause and Temporary Restraining Order, the Application and all exhibits thereto,

and    the   Complaint      filed    in     this   adversary   proceeding    (i)   via   e-mail    to

mdorfman@xenexpayments.us and underwriting@xenexpayments.us; and (ii) via Federal

Express priority overnight mail for 10:00 a.m. delivery, e-mail/fax (where known), and

CM/ECF, upon: (a) Xenex Inc. a/k/a Xenex Payment Systems, Attn: Officer, Managing Agent or

Agent Authorized to Accept Service; (b) counsel to Volkswagen Credit, Inc.; (c) the Office of the

United States Trustee; and (d) any other parties that have filed notices of appearance in the

Debtor’s case, which shall be deemed good and sufficient notice hereof; and it is further

       ORDERED, that the Trustee shall file an affidavit of service with the Court attesting to

service hereof by June 28, 2019; and it is further


                                                    3
    Case 1-19-01087-nhl     Doc 3    Filed 06/27/19    Entered 06/27/19 15:42:07




    ORDERED, that, objections, if any, to the Application may be heard at the Hearing.




                                                        ____________________________
Dated: June 27, 2019                                         Nancy Hershey Lord
       Brooklyn, New York                               United States Bankruptcy Judge

                                           4
